DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Allowable Subject Matter

The indicated allowability of claims 14-33 is withdrawn in view of the newly discovered reference to Yoshimoto [JP 2002-198284 A].  Rejections based on the newly cited reference follows.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 14-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebihara et al. [US 2008/0068568 A1] in view of Yoshimoto [JP 2002-198284 A].
Note: Machine translation of Yoshimoto relied upon.

Regarding claims 14, Ebihara et al. discloses a beam exposure apparatus (Fig. 7), comprising: 
a support frame (18, 33,34,37); 
a beam projection system (PL) for projecting beams onto a target (W), the beam projection system comprising a cooling arrangement (Fig. 8) and being supported by the support frame (18, 33,34,37); and 
a fluid transfer system (45-49) for providing fluid to and removing fluid from the cooling arrangement (Fig. 8) of the beam projection system (PL), wherein the fluid transfer system comprises at least one tube (46), a first fixation element (48) and a second fixation element (49), wherein the at least one tube is fixed at least by the first and second fixation elements at a first fixed point and a second fixed point within the apparatus (as shown in Fig. 7), 
wherein the at least one tube (46) of the fluid transfer system (45-49) comprises a flexible portion extending between the first and second fixed points (paragraph [0105] teaches wherein 
wherein the first (48) and second (49) fixed points and at least a substantial part of the flexible portion are arranged in a plane (as shown Figs. 7 and 8), so that the flexible portion extends substantially along a curve in the plane (as shown Figs. 7 and 8, see also paragraphs [0102]-[0106]).

Ebihara et al. does not teach wherein the fluid transfer system comprises a plurality of tubes and a support structure for holding the plurality of tubes together at a location along their length between the first fixed point and the second fixed point such that the plurality of the tubes do not contact each other.
However, Yoshimoto discloses a fluid transportation system of a lithographic apparatus comprising a plurality of tubes (as shown in Figs. 1 and 4), wherein a support structure is equipped to hold the plurality of tubes together such that the plurality of the tubes do not contact each other (paragraphs [0039]-[0052] of machine translation).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of tubes and a support structure for holding the plurality of tubes together, as taught by Yoshimoto in the system of Ebihara et al. because such a modification makes it possible to perform control of positioning with respect to a substrate and control of speed at the time of scanning exposure in a state in which vibration damping is effectively performed, and thus it is 

Regarding claim 15, Ebihara et al. as modified discloses wherein the plurality of tubes includes a length, diameter, and wall thickness that are selected to provide a predetermined stiffness of the flexible portion of the fluid transfer system (paragraph [0105] of Ebihara et al. teaches wherein the pipes 46A-46E are formed of composite resin or the like having flexibility and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 16, Ebihara et al. discloses wherein the fluid transfer system further comprises a fluid supply system for regulating the volume and pressure of fluid in the fluid transfer system to provide a predetermined stiffness of the flexible portion of the fluid transfer system (paragraph [0103] teaches the fluid supply system).

Regarding claim 17, Ebihara et al. as modified discloses wherein the plurality of tubes are oriented in a curved fashion in the plane in the form of a loop (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 18, Ebihara et al. as modified discloses further comprising a target support structure provided with a surface for supporting the target, wherein each tube is oriented in a curved fashion in a plane substantially parallel to the surface of the target support structure (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 19, Ebihara et al. as modified discloses wherein end portions of the plurality of tubes are oriented in a direction substantially perpendicular to the plane (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 20, Ebihara et al. as modified discloses wherein the plurality of tubes of the fluid transfer system comprise at least two straight portions and at least one corner portion between the two points, wherein the at least two straight portions are flexible compared to the at least one corner portion, and wherein the lengths of the straight portions make up a largest part of the length of the plurality of tubes (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 21, Ebihara et al. as modified discloses wherein the plurality of tubes of the fluid transfer system comprise a first end portion and a second end portion, the first and second end portions being oriented in a direction with an angle with respect to the plane, and wherein the first end portion is connected to the support frame and the second end portion is connected to the beam projection system (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 22, Ebihara et al. as modified discloses wherein the plurality of tubes comprise an end portion extending substantially along a center line of the beam projection system (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 23, Ebihara et al. as modified discloses wherein the flexible portion extends substantially along the curve in the plane substantially parallel to a beam incident surface of the target (as shown Figs. 7 and 8 and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 24, Ebihara et al. discloses a fluid transfer system (45-49) for providing fluid to and removing fluid from a cooling arrangement (Figs. 7 and 8), the fluid transfer system comprising: 
a tube (46); 
a first fixation element (48) for fixing the tube to a support frame (18, 33,34,37); 
a second fixation element (49) for fixing the tube to the cooling arrangement, the support frame (18, 33, 34, and 37) arranged to support the cooling arrangement (as shown Figs. 7 and 8), 
wherein the tube (46) is fixed by the first (48) and second (49) fixation elements at a first fixed point and a second fixed point (as shown Figs. 7), the tube having a flexible portion extending between the first and second fixed points (paragraph [0105] teaches wherein the pipes 46A-46E are formed of composite resin or the like having flexibility), 
wherein the first and second fixation elements are moveable with respect to each other (paragraphs [0102]-[0106]), and 
wherein the first and second fixed points and at least a substantial part of the flexible portion are arranged in a same plane, so that the flexible portion extends substantially along a curve in the same plane as shown in Figs. 7 and 8, see also paragraphs [0102]-[0106]).

Ebihara et al. does not teach wherein the fluid transfer system comprises a plurality of tubes and a support structure for holding the plurality of tubes together at a location along their 
However, Yoshimoto discloses a fluid transportation system of a lithographic apparatus comprising a plurality of tubes (as shown in Figs. 1 and 4), wherein a support structure is equipped to hold the plurality of tubes together such that the plurality of the tubes do not contact each other (paragraphs [0039]-[0052] of machine translation).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of tubes and a support structure for holding the plurality of tubes together, as taught by Yoshimoto in the system of Ebihara et al. because such a modification makes it possible to perform control of positioning with respect to a substrate and control of speed at the time of scanning exposure in a state in which vibration damping is effectively performed, and thus it is possible to obtain an effect of reliably maintaining accuracy of an exposure process (paragraph [0070] of machine translation of Yoshimoto).

Regarding claim 25, Ebihara et al. as modified discloses wherein the flexible portion extends in a curved fashion in the form of a loop in the plane (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 26, Ebihara et al. as modified discloses wherein the support structure comprises one or more suspension holders arranged along the portion of the plurality of tubes extending between the first and second points, each suspension holder being arranged to reduce bending under the influence of gravity (as shown in Figs. 7 and 8, see also paragraphs [0102]-[0106] of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 27, Ebihara et al. as modified discloses further comprising a first end portion and a second end portion, the first and second end portions being oriented in a direction with an angle with respect to the plane (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 28, Ebihara et al. discloses a support arrangement (18, 33, 34, 37) for supporting a beam projection system (PL) in a beam exposure apparatus (Fig. 7), the support arrangement comprising: 
a support body (18, 33,34,37) for supporting the beam projection system (PL) configured to project beams onto a target; 
a cooling arrangement comprising one or more fluid conduits for cooling the beam projection system (as shown Figs. 7 and 8).

Ebihara et al. does not teach electrical wiring for supplying voltages to components within the beam projection system and/or for supplying control data for modulation of beams to be projected onto a target surface by the beam projection system; and wherein the electrical wiring and the cooling arrangement being at least partly accommodated in and/or supported by the support body, and wherein the support arrangement comprises a space that is reserved for the electrical wiring and the fluid conduits.
However, Yoshimoto discloses stage apparatus and an exposure apparatus suitable for use in a lithography process (as shown in Figs. 1 and 4) wherein the electrical wiring and the cooling arrangement being at least partly accommodated in and/or supported by the support 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the electrical wiring and the cooling arrangement in the support body, as taught by Yoshimoto in the system of Ebihara et al. because such a modification makes it possible to perform control of positioning with respect to a substrate and control of speed at the time of scanning exposure in a state in which vibration damping is effectively performed, and thus it is possible to obtain an effect of reliably maintaining accuracy of an exposure process (paragraph [0070] of machine translation of Yoshimoto).

Regarding claim 29, Ebihara et al. as modified discloses wherein the cooling arrangement comprises a plurality of tubes, the tubes being rigid and attached to the support body (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 30, Ebihara et al. as modified discloses wherein the tubes are rigidly attached to the support body (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 31, Ebihara et al. as modified discloses wherein the support body further comprises side walls for at least partly surrounding the beam projection system (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 32, Ebihara et al. as modified discloses wherein the side walls are connected to a base of the support body and extend in a direction substantially perpendicular to the base (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Regarding claim 33, Ebihara et al. as modified discloses wherein one or more of the side walls are provided with one or more protrusions enabling draping the electrical wiring in such a way that the electrical wires form a U-shaped bend at a height level below the respective protrusion (as shown Figs. 7 and 8 of Ebihara et al. and Fig. 4 and paragraphs [0039]-[0052] of Yoshimoto).

Response to Arguments

Applicant’s arguments with respect to claims 14-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882